Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
After extensive prosecution in this case, it appears that Applicants disagree with the Examiner’s findings and that the disagreement is based on a point of law. In light of this, Applicants are reminded of their right to appeal the Examiner’s rejections to the Patent Trial and Appeal Board.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15, 2021 has been entered.
 
Detailed Action
	This action is in response to the papers filed November 15, 2021. 

Amendments
           Applicant's amendments, filed November 15, 2021, is acknowledged. Applicant has cancelled Claims 1-38, 42-44, and 46, and amended Claims 39-41.
	Claims 39-41 and 45 are pending and under consideration. 
	
Priority
This application is a 371 of PCT/GB2016/053343 filed on October 27, 2016. 
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of UK 1519086.1 filed on October 28, 2015 has been filed with the instant application.

Information Disclosure Statement
Applicant has filed Information Disclosure Statements on November 15, 2021 and February 23, 2022 that have been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Allowable Subject Matter
1. 	The following is a statement of reasons for the indication of allowable subject matter:  
SEQ ID NO:2 is the wildtype nucleotide sequence of CFI. 
SEQ ID NO:8 is Applicant’s codon-optimized version of SEQ ID NO:2. 
SEQ ID NO:8 differs from SEQ ID NO:2 at 432 positions. 

Bancel et al (U.S. 2014/0010861) is considered closest relevant prior art for having disclosed a nucleic acid molecule encoding Complement Factor I and comprising a nucleic acid sequence that is 80% identical to SEQ ID NO:8, to wit, SEQ ID NO:77533. Search results available in SCORE. 
	However, Bancel et al relates to methods of preparing polynucleotides for protein production, and SEQ ID NO:77533 is but one disclosed nucleotide sequence within an enormous genus of polynucleotide SEQ ID NO’s (pgs 10-44). The disclosure of Bancel et al is not considered to immediately lead the ordinary artisan specifically to SEQ ID NO:77533.  

Heintz et al (U.S. 2014/0196176) is considered relevant prior art for having disclosed that those of ordinary skill in the art previously recognized the scientific and technical concepts that codon optimization allows for maximum protein expression by increasing the translational efficiency of the artisan’s gene of interest, whereby codon optimization is a standard component of custom gene design, and may be readily obtained from commercial service providers [0029]. 
Kim et al (Gene 199:293-301, 1997) is considered relevant prior art for having taught a codon optimization table for expression in humans (pg 294, Figure 1). 
The Examiner provides a codon usage table of SEQ ID NO:2 (Appendix A). 
In light of Kim et al, the Examiner provides five possible scenarios (Kim Opt 1, Kim Opt 2, Kim Opt 3, Kim Opt 4, Kim Opt 5) in which the ordinary artisan may optimize the codon usage of SEQ ID NO:2. 
Kim teaches optimization of the least optimal codons to a more-optimal codon being: UUA(2)>> CUG(58); CUA(3)>> CUC(26); UCA(5)>> UCC(28); GUA(5)>> GUG(64); CUU(5)>> CUC(26); UUG(6)>> CUG(58); CGA(6)>> CGC(37); and CGU(7)>> CGC(37), whereby making such codon optimization changes yields a nucleotide sequence (Kim Opt 1)  that is 77% identical to SEQ ID NO:8 (Appendix B). 
Kim further teaches optimization of additional least optimal codons to a more-optimal codon being: UCG(9)>> UCC(28); AGU(10)>>AGC(34); AGA(10)>> AGG(18); CAA(12)>>CAG(88); GGU(12)>>GGC(50); GCA(13)>>GCC(53); UCU(13)>>UCC(28); ACU(14)>>ACC(57); ACA(14)>>ACC(57); and GGA(14)>>GGC(50), whereby making such codon optimization changes in addition to Kim Opt 1 yields a nucleotide sequence (Kim Opt 2) that is 80% identical to SEQ ID NO:8 (Appendix B).
Kim further teaches optimization of additional least optimal codons to a more-optimal codon being: ACG(15)>>ACC(57); CCA(16)>>CCC(48); GCU(17)>>GCC(53); GCG(17)>>GCC(53); CCG(17)>>CCC(48); AAA(18)>>AAG(82); CCU(19)>>CCC(48); UUU(20)>>UUC(80); CAU(21)>>CAC(79); AAU(22)>>AAC(78); GAA(25)>>GAG(75); GAU(25)>>GAC(75), whereby making such codon optimization changes in addition to Kim Opt 2 yields a nucleotide sequence (Kim Opt 3) that is 84% identical to SEQ ID NO:8 (Appendix B).
85% identical to SEQ ID NO:8 (Appendix B).
Of the nine amino acids with only two codon choices, Kim teaches optimization of the least optimal codons to a more-optimal codon being: Asn, AAU>>AAC; Asp, GAU>>GAC; Cys, UCU>>UCG; Gln, CAA>>CAG; Glu, GAA>>GAG; His, CAU>>CAC; Lys, AAA>>AAG; Phe, UUU>>UUC; and Tyr, UAU>>UAC. Of the remaining eight amino acids with four or six codon choices, and in light of the codon usage of SEQ ID NO:2, the most frequent least optimal codons to be optimized to a more-optimal codon per Kim et al include: Ala codon usage, GCA (13)>>GCG; Ala codon usage, GCC (10)>>GCG; Arg codon usage, AGA (11)>>AGG; Gly codon usage, GGA (18)>>GGC; Gly codon usage, GGT (11)>>GGC; Leu codon usage, CUU (8)>>CUG; Pro codon usage, CCA (9)>>CCC; Ser codon usage, UCU (12)>>UCC; Thr codon usage, ACU (14)>>ACC; Thr codon usage, ACA (14)>>ACC; and Val codon usage, GUU (12)>>GUG, whereby making such codon optimization changes to SEQ ID NO:2 yields a nucleotide sequence (Kim Opt 4) that is 82% identical to SEQ ID NO:8 (Appendix B).
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
Thus, it is considered that prior to the effective filing date of the instant application, it would have been obvious for one of ordinary skill in the art to arrive at a codon-optimized nucleotide sequence of SEQ ID NO:2 that is at least 85% identical to instantly disclosed SEQ ID NO:8 with a reasonable expectation of success using decades-old codon-optimization tables (Kim et al) and the routinely used technology to synthesize the artisan’s nucleotide sequence of interest, whereby expression of said codon-optimized nucleotide sequence is reasonably expected by the ordinary artisan to be readily expressed, the artisan being motivated because those of ordinary skill in the art previously recognized the scientific and technical concepts that codon optimization allows for maximum protein expression by increasing the translational efficiency of the artisan’s gene of interest, whereby codon optimization is a standard component of custom gene design, and may be readily obtained from commercial service providers (Heintz et al).
	Thus, a recombinant AAV vector comprising a nucleotide sequence that has at least 86% identity to SEQ ID NO:8 and encoding Complement Factor I is considered free of the prior art. 

Claim Rejections - 35 USC § 112
2. 	The prior rejections of Claim(s) 46 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, are withdrawn in light of Applicant’s cancellation of the claim, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3. 	Claims 39-41 and 45 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Humphries et al (U.S. 2011/0229439) in view of Kaleko et al (U.S. 2010/0120665), Seddon et al (Nature Genetics 45(11): 1366-1370, 2013; of record), Kavanagh et al (Mol. Immunol. 45: 95-105, 2008; available online June 26, 2007; of record), GenBank (Accession Y00318.2, M25615, 2005; of record), Hauswirth et al (Human Gene Therapy 19:979-990, 2008; of record; hereafter , Jacobsen et al (Mol. Therapy 13(6): 1074-1084, 2006; co-authors of Hauswirth-1; of record), Hauswirth et al (U.S. 2006/0193830; hereafter Hauswirth-2; co-authors of Hauswirth-1 and Jacobsen et al), Pan (U.S. 2013/0259833), and Ding et al (Am. J. Pathol. 185:29-42, 2015; available online November 1, 2014; of record), and Lachmann et al (U.S. Patent 9,066,941; PG-Publication published April 12, 2012; published June 30, 2015; priority to 2009).
Determining the scope and contents of the prior art.
With respect to Claim 39, Humphries et al is considered relevant prior art for having disclosed an adeno-associated viral vector (AAV) comprising a nucleotide sequence encoding Complement Factor H (CFH) (claims 10-11, and 13-14), whereby said AAV vector encoding CFH is used in a method to treat a retinal disorder in a subject (claim 18), e.g. age-related macular degeneration (claim 17).
Humphries et al disclosed that evidence now exists to indicate that deregulated complement activity on ocular surfaces contributes significantly to the molecular pathology of AMD [0011]. Cone photoreceptor viability and function are significantly reduce in the absence of C1q [0026]. The absence of C1q results in reduced viability with associated stimulation of inflammatory processes caused by the lysis of photoreceptor cells, and thus the absence of C1q negatively impacts on disease pathology in retinal degenerations [0027]. Maintaining normal levels of [classical pathway] complement proteins in the subject with a degenerative retinal condition will help maintain cone photoreceptor cell viability by clearing apoptotic photoreceptor cells present in the degenerating retina and prevent inflammation being induced [0042]. 

Humphries et al do not disclose the complement factor transgene to encode Complement Factor I (CFI). However, prior to the effective filing date of the instantly claimed invention, Kaleko et al is considered relevant prior art for having disclosed that complement factor H (CFH) is a cofactor of complement factor I (CFI), which cleaves C3b ([0006], Table 1). Kaleko et al disclosed that Factor B promotes C3 activation, resulting in the formation of the C3b fragment that not only acts as an opsonin, but also leads to the membrane attack complex (MAC) [0102, 104]. Kaleko et al disclosed embodiments of the invention include inhibiting the synthesis, cleavage or activity of Factor B [0029], thereby reducing the formation of MAC via Factor B from proceeding on a cell [0105]. Kaleko et al also disclosed embodiments of the invention include molecules that enhance a complement pathway, e.g. a classical pathway or an alternative pathway [0025], e.g. comprises administration of CFH, or MCP [0043], whereby CFH and CFI degrades C3b, and thus would work similarly to Factor B inhibition to thereby inhibit complement activity [0032] and reduce the formation of MAC, as the C3 convertase activity can be prevented when CFI cleaves C3b into its inactive form, iC3b [0105]. CFH, a cofactor of CFI, promotes degradation of C3b, thereby reducing the amount of C3b that would potentially interact with CFB to form C3bB (Figure 12), and preventing inappropriate formation of the membrane attack complex [0006]. Kaleko et al disclosed that attenuating complement activation by up-regulating or normalizing the functions of regulators is a therapeutic means of treating an ocular disorder (“introduce into cells (e.g., eye cells)”) comprising the administration of a nucleic acid expressing DAF, MCP, CRI, CFI or CFH [0119, 194], whereby the nucleic acid molecules may be encoded in a viral vector such as an AAV vector [0268]. Kaleko et al disclosed that the complement pathway is etiologically involved in age-related macular 

Furthermore, Seddon et al is considered relevant prior art for having taught that while mis-sense mutations in Complement Factor H (CFH) were previously recognized to be highly penetrant in age-related macular degeneration (AMD) patients (pg 1366, Introduction), 7.8% of AMD patients comprise a mutation in the Complement Factor I (CFI) gene (Abstract). Seddon et al concluded (pg 1370, col. 1) that the variant in C3 primarily impairs C3b regulation by CFI with bound CFH, resulting in increased C3 convertase formation and feedback amplification of the alternative complement pathway. This pattern of reduced regulatory activity mirrors that of a highly penetrant CFH missense mutation which also disrupts CFH binding to C3b. The burden of CFI mutations, particularly of the loss-of-function mutations affecting the catalytic domain of the protein, along with the large effect of the C3 variants and the CFH variants, underscores the critical role of impaired alternative pathway regulation by dysfunction of the C3b-CFH-CFI trimolecular interaction. These observations parallel mounting evidence that common AMD risk alleles might also lead to increased alternative pathway activity. These results suggest the potential of agents that prevent C3 activation or enhance CFI or CFH activity to reduce the risk or progression of disease (emphasis added).

Lachmann is considered relevant prior art having disclosed, and claimed, a method for treating age-related macular degeneration, the method comprising the step of administering a therapeutically effective amount of Complement Factor I (CFI) to the eyes of a subject in need, whereby the CFI has the functional properties of C3b-inactivating and iC3b-degradation activity (claim 1), and whereby the therapeutic CFI is administered to the subject’s eye (claim 8). 
Kaleko et al disclosed that drusen formation and associated RPE pathology were suggested to contribute to inflammatory response that activates the complement cascade [0018]. 
Lachmann disclosed whereby the extent of drusen in the AMD disease condition is reduced or the rate of drusen formation is reduced by the CFI treatment (col. 6, lines 8-15).
Thus, prior to the effective filing date of the instantly claimed invention (by at least 6 years), those of ordinary skill in the art previously recognized the scientific and technical concepts that enhancing the activity of CFI would be therapeutic for the treatment of ocular disorders such as AMD with a reasonable expectation of success. 

Neither Humphries et al, Kaleko et al, Seddon et al, nor Lachmann teach/disclose wherein the nucleotide sequence encoding Complement Factor I is a nucleotide sequence that encodes an amino acid sequence that has at least 90% identity to SEQ ID NO:1. However, prior to the effective filing date of the instantly claimed invention, Kavanagh et al is considered relevant prior art for having taught a recombinant expression vector, to wit, plasmid (pg 97, col. 2, “CFI cDNA in pSG5, accession M25615”), comprising a nucleotide sequence encoding complement factor I (CFI), and isolated host cells transfected with said expression plasmid (pg 

MKLLHVFLLFLCFHLRFCKVTYTSQEDLVEKKCLAKKYTHLSCDKVFCQPWQRCIEGTCVCKLP
MKLLHVFLLFLCFHLRFCKVTYTSQEDLVEKKCLAKKYTHLSCDKVFCQPWQRCIEGTCVCKLP

YQCPKNGTAVCATNRRSFPTYCQQKSLECLHPGTKFLNNGTCTAEGKFSVSLKHGNTDSEGIVE
YQCPKNGTAVCATNRRSFPTYCQQKSLECLHPGTKFLNNGTCTAEGKFSVSLKHGNTDSEGIVE

VKLVDQDKTMFICKSSWSMREANVACLDLGFQQGADTQRRFKLSDLSINSTECLHVHCRGLETS
VKLVDQDKTMFICKSSWSMREANVACLDLGFQQGADTQRRFKLSDLSINSTECLHVHCRGLETS

LAECTFTKRRTMGYQDFADVVCYTQKADSPMDDFFQCVNGKYISQMKACDGINDCGDQSDELCC
LAECTFTKRRTMGYQDFADVVCYTQKADSPMDDFFQCVNGKYISQMKACDGINDCGDQSDELCC

KACQGKGFHCKSGVCIPSQYQCNGEVDCITGEDEVGCAGFASVTQEETEILTADMDAERRRIKS
KACQGKGFHCKSGVCIPSQYQCNGEVDCITGEDEVGCAGFASVAQEETEILTADMDAERRRIKS

LLPKLSCGVKNRMHIRRKRIVGGKRAQLGDLPWQVAIKDASGITCGGIYIGGCWILTAAHCLRA
LLPKLSCGVKNRMHIRRKRIVGGKRAQLGDLPWQVAIKDASGITCGGIYIGGCWILTAAHCLRA

SKTHRYQIWTTVVDWIHPDLKRIVIEYVDRIIFHENYNAGTYQNDIALIEMKKDGNKKDCELPR
SKTHRYQIWTTVVDWIHPDLKRIVIEYVDRIIFHENYNAGTYQNDIALIEMKKDGNKKDCELPR

SIPACVPWSPYLFQPNDTCIVSGWGREKDNERVFSLQWGEVKLISNCSKFYGNRFYEKEMECAG
SIPACVPWSPYLFQPNDTCIVSGWGREKDNERVFSLQWGEVKLISNCSKFYGNRFYEKEMECAG

TYDGSIDACKGDSGGPLVCMDANNVTYVWGVVSWGENCGKPEFPGVYTKVANYFDWISYHVGRP
TYDGSIDACKGDSGGPLVCMDANNVTYVWGVVSWGENCGKPEFPGVYTKVANYFDWISYHVGRP

FISQYNV 
FISQYNV

Neither Humphries et al, Kaleko et al, Seddon et al, nor Kavanagh et al teach/disclose wherein the AAV viral particle comprises an AAV2 genome and AAV2 capsid proteins (syn. rAAV-2/2). However, prior to the effective filing date of the instantly claimed invention, Hauswirth-1 is considered relevant prior art for having taught the use of rAAV2 viral vector genome and AAV2 capsid serotype viral particles (rAAV-2/2) encoding a therapeutic transgene in Phase I clinical trials for the treatment of an ocular disorder, whereby said rAAV-2/2 serotype viral particles are administered to the subject via subretinal injection (Title, pg 980, Materials and Methods). Hauswirth-1 taught the structural details of the rAAV-2/2 vector were previously taught (pg 980, col. 1, cGMP vector production, citing Jacobsen et al, 2006), whereby Jacobsen et al (co-authors of Hauwirth-1) taught that the therapeutic transgene is operably linked to a CAG promoter, to wit, the CMV enhancer/chicken beta-actin promoter (Figure 1), as is also disclosed in the instant specification (pg 47, line 13).


Similarly, Pan is considered relevant prior art for having disclosed an AAV2 vector [0028] comprising a nucleotide sequence encoding the artisan’s therapeutic polypeptide, 
wherein the therapeutic transgene is operably linked to a constitutively active promoter, to wit, CMV enhancer/chicken beta-actin promoter, a woodchuck hepatitis post-transcriptional regulatory element (WPRE), and a polyadenylation sequence (e.g., pg 12, illustration, SEQ ID NO:30 vector; 0023]), said vector being useful in methods for the treatment of ocular disorders (Abstract), including age-related macular degeneration [0145], being administered via subretinal injection [0136, 138]. 

With respect to Claim 39, Humphries et al disclosed wherein the viral vector is in the form of a viral particle (claims 10-11, “viral-mediated delivery”). 
Kaleko et al disclosed wherein the viral vector is in the form of a viral particle ([0098], “virus (infection)”; [0258], “viable virus particles”; [0270], “recombinant virus particles”; Examples 1-2). 
Hauswirth-1 taught the use of rAAV2 viral vector genome and AAV2 capsid serotype viral particles (rAAV-2/2) (pg 980, col. 1, cGMP vector production, citing Jacobsen et al, 2006).
Hauswirth-2 disclosed the AAV2 vector comprises an AAV2 genome and AAV2 capsid proteins (syn. serotype) [0082, 0095]. Hauswirth et al do not disclose the AAV2 vector [0095] to be otherwise pseudotyped with a different AAV capsid serotype, and thus would be reasonably understood to comprise an AAV2 capsid (syn. rAAV-2/2 viral particles).
Pan disclosed the AAV2 vector comprises an AAV2 genome and AAV2 capsid proteins (syn. serotype) [0028, 0079-80]. Pan does not disclose the AAV2 vector [0190] to be otherwise pseudotyped with a different AAV capsid serotype, and thus would be reasonably understood to comprise an AAV2 capsid (syn. rAAV-2/2 viral particles).

With respect to Claim 39, Humphries et al disclosed the viral vector is administered intraocularly (claim 11). 
Kaleko et al disclosed the viral particles are administered via intravitreal, or subretinal injection ([0039], Example 4, claim 72). 
Hauswirth-1 taught the use of rAAV2 viral vector genome and AAV2 capsid serotype viral particles (rAAV-2/2) encoding a therapeutic transgene in Phase I clinical trials for the treatment of an ocular disorder, whereby said rAAV-2/2 serotype viral particles are administered to the subject via subretinal injection (Title, pg 980, Materials and Methods). 
subretinally to evaluate the biodistribution of said administered AAV2 (Title). 
Hauswirth-2 (co-authors of Hauswirth-1 and Jacobsen et al) disclosed an AAV2 vector comprising a nucleotide sequence encoding the artisan’s therapeutic polypeptide, said vector being useful in methods for the treatment of ocular disorders, including macular degeneration (Abstract), including age-related macular degeneration [0027], being administered via subretinal injection (Example 5.2, [0092]). 
Pan disclosed an AAV2 vector comprising a nucleotide sequence encoding the artisan’s therapeutic polypeptide, said vector being useful in methods for the treatment of ocular disorders (Abstract), including age-related macular degeneration [0145], being administered via subretinal injection [0136, 138]. 
Lachmann disclosed, and claimed, the CFI is administered to the subject’s eye (claim 8). 

Ding et al is considered relevant prior art for having successfully demonstrated the ability of exogenous Complement Factor H expressed from a heterologous nucleic acid expression vector to prevent AMD in a mammal (Title; pg 30, Materials and Methods).

With respect to Claim 39, instant claims encompass an enormous genus of human and non-human animals (pg 42, lines 27-28), whereby the minimal amount of 1x10^8 AAV vector genomes are to be administered by subretinal injection to the subject’s eye, including a human subject’s eye.
Kaleko et al disclosed administering 1x10^5 virus particles (1ul of 1x10^8 vp/ml) into the eye of a rodent (Example 2), and 1x10^7 virus particles (100 ul of 1x10^8 vp/ml) into the eye of a rabbit (Example 3) or monkey (Example 4), about 1x10^5 virus particles (1ul of 9x10^7 vp/ml) into eye of mouse (Example 27).
Hauswirth-1 taught treating humans with 1.5x10^10 to 1x10^11 AAV vector genomes into the eye of humans (Table 1). 
Jacobsen et al taught administering 1.5x10^10 to 1.5x10^12 AAV vector genomes into the eye of a dog (Table 1). 
Hauswirth-2 disclosed administering 1x5x10^9 or 2x10^10 AAV particles into eye of mouse (Example 2).
Pan disclosed administering 1x10^9 (1ul of 1x10^12 vp/ml) AAV vector genomes into eye of mouse (Example 1).


Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first complement factor transgene, e.g. CFH, as disclosed by Humphries et al, with a second complement factor transgene, to wit, CFI, as disclosed by Kaleko et al, in a rAAV expression vector in a method of treating a complement-mediated disorder of the eye with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first complement factor transgene, e.g. CFH, with a second complement factor transgene, to wit, CFI, because: 
i) Kaleko et al disclosed that both CFH and CFI are species within a small genus of complement factors useful for the treatment of AMD [0119], whereby CFH was an art-recognized co-factor for CFI for the cleavage of C3b [0006]; 
ii) Seddon et al taught that mis-sense mutations in both CFH and CFI were previously recognized in the art to be present in AMD patients, and suggested that enhancing CFI or CFH activity, as would be achieved via an rAAV vector encoding CFI (Humphries et al in view of Kaleko et al), may be used to reduce the risk or progression of AMD disease; and 
iii) Lachmann disclosed, and claimed, a method for treating age-related macular degeneration, the method comprising the step of administering a therapeutically effective amount of Complement Factor I (CFI) to the eyes of a subject in need, whereby the CFI has the functional properties of C3b-inactivating and iC3b-degradation activity (claim 1), and whereby the therapeutic CFI is administered to the subject’s eye (claim 8). Thus, prior to the effective filing date of the instantly claimed invention (by at least 6 years), those of ordinary skill in the art previously recognized the scientific and technical concepts that enhancing the activity of CFI would be therapeutic for the treatment of ocular disorders such as AMD with a reasonable expectation of success. 
 with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first CFI complement factor transgene with a second CFI complement factor transgene encoding a nucleotide sequence that is 100% identical to SEQ ID NO:2 and an amino acid sequence that is 100% identical to SEQ ID NO:1, because those of ordinary skill in the art previously recognized the wildtype amino acid sequence of said CFI polypeptide and had successfully reduced to practice the ability to express a heterologous nucleic acid molecule encoding Complement Factor I (CFI) having a nucleotide sequence that is 100% identical to SEQ ID NO:2 and an amino acid sequence that is 100% identical to SEQ ID NO: 1 and SEQ ID NO:9 via an exogenous nucleic acid expression vector. 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to substitute a first rAAV vector serotype with a second rAAV vector serotype, to wit, rAAV-2/2, as taught by Hauswirth-l, in a method of treating a complement-mediated disorder of the eye with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first rAAV vector serotype with a second rAAV vector serotype, to wit, rAAV-2/2 because Hauswirth-1 successfully reduced to practice the use of rAAV2 viral vector genome and AAV2 capsid serotype viral particles encoding a therapeutic transgene in Phase I clinical trials for the treatment of an ocular disorder.
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to combine a nucleotide sequence encoding a CFI complement factor transgene, said nucleotide sequence being 100% identical to SEQ ID NO:2 and encoding an amino acid sequence that is 100% identical to SEQ ID NO:1, with an AAV2 vector serotype, whereby the nucleotide sequence encoding a CFI complement factor transgene is operably linked to a constitutively active promoter, a WPRE element, and a polyadenylations sequence in a method of treating a complement-mediated disorder of the eye with a reasonable expectation of success because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results 
i) methods for treating age-related macular degeneration comprising the step of administering a therapeutically effective amount of CFI to the subject were previously disclosed, and now patented (Lachmann);
ii) AAV expression vectors may be used to deliver CFI or CFH therapeutic transgenes for the treatment of complement-mediated disorders of the eye, including age-related macular degeneration (AMD) (Humphries et al, Kaleko et al); 
iii) the nucleotide and amino acid sequence of CFI that are 100% identical to instant SEQ ID NO:2 and SEQ ID NO:1, respectively, was previously known in the art (Kavanagh et al, GenBank Accession Y00318.2, M25615); and 
iv) AAV2 expression vectors comprising an AAV2 genome and AAV2 capsid proteins, said were previously known it the art to be useful to deliver the artisan’s therapeutic transgene of interest into a subject’s eye for the treatment of ocular disorders, whereby the artisan’s therapeutic transgene of interest is operably linked to a constitutively active promoter, WPRE element, and a polyadenylation sequence in said AAV2 expression vector (Hauswirth-1, Jacobsen et al, Hauswirth-2, Pan). 
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to administer at least 1x10^8 AAV genome copies/eye to a subject with a reasonable expectation of success, the ordinary artisan being motivated to do so because those of ordinary skill in the art had routinely practiced administering at least 1x10^9 AAV vector genomes to mouse eyes (Pan), at least 1x10^10 to 1x10^11 AAV vector genomes to human eyes (Hauswirth-1), and at least 1x10^10 to 1x10^12 AAV vector genomes to dog eyes (Jacobsen et al). Those of ordinary skill in the art previously recognized the scientific and technical concepts of, and successfully reduced to practice, administering AAV vector genomes in amounts of 10^9, 10^10, 10^11, and 10^12 to a subject’s eye, including human patients, for the treatment of retinal disease. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 40, Humphries et al disclosed administering the AAV vector encoding the complement protein to a subject in order to treat or prevent a complement-mediated disorder in the eye (claims 18, and 10-11).
Kaleko et al disclosed administering the AAV vector encoding the complement protein to a subject in order to treat or prevent a complement-mediated disorder in the eye (claims 48 and 63-64). 
Seddon et al suggested the potential of agents that prevent C3 activation or enhance CFI or CFH activity to reduce the risk or progression of [AMD] disease (pg 1370, col.1, emphasis added).
Lachmann disclosed, and claimed, a method for treating age-related macular degeneration, the method comprising the step of administering a therapeutically effective amount of Complement Factor I (CFI) to the eyes of a subject in need, whereby the CFI has the functional properties of C3b-inactivating and iC3b-degradation activity (claim 1). 
With respect to Claim 41, Humphries et al disclosed complement-mediated disorder in the eye is age-related macular degeneration, including dry AMD (claim 17). 
Kaleko et al disclosed the patients suffer from ocular diseases such as age-related macular degeneration, including dry AMD ([0027], claim 70).
With respect to Claim 45, Humphries et al disclosed wherein the viral vector is in the form of a viral particle (claims 10-11, “viral-mediated delivery”). 
Kaleko et al disclosed wherein the viral vector is in the form of a viral particle ([0098], “virus (infection)”; [0258], “viable virus particles”; [0270], “recombinant virus particles”; Examples 1-2). 
Hauswirth-1 taught the use of rAAV2 viral vector genome and AAV2 capsid serotype viral particles (rAAV-2/2) (pg 980, col. 1, cGMP vector production, citing Jacobsen et al, 2006).
Hauswirth-2 disclosed the AAV2 vector comprises an AAV2 genome and AAV2 capsid proteins (syn. serotype) [0082, 0095]. Hauswirth et al do not disclose the AAV2 vector [0095] to be otherwise pseudotyped with a different AAV capsid serotype, and thus would be reasonably understood to comprise an AAV2 capsid (syn. rAAV-2/2 viral particles).
Pan disclosed the AAV2 vector comprises an AAV2 genome and AAV2 capsid proteins (syn. serotype) [0028, 0079-80]. Pan does not disclose the AAV2 vector [0190] to be otherwise pseudotyped with a different AAV capsid serotype, and thus would be reasonably understood to comprise an AAV2 capsid (syn. rAAV-2/2 viral particles).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that the independent claim now recites a dosage of at least 1x10^8 vector genomes/eye, which is commensurate with the Holder Declaration secondary consideration (Figure 2) treating a mouse eye, whereby a dosage of 2x10^8 vector genomes/eye showed a statistically significant reduction in the lesion area as compared to the null treatment group.
three orders of magnitude less than what is minimally required for therapeutic efficacy. AAV vector genome dosages less than 2x10^11/eye do not work in humans. 

Applicant argues that Kaleko et al do not disclose CFH and CFI are species within a small genus useful for the treatment of AMD. Rather, Kaleko [0119] merely describes examples of molecules that could dampen inflammation and does not teach or suggest that these molecules are relevant to inhibiting the alternative complement pathway and treatment of AMD.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner and Applicant/Applicant’s representatives continue to disagree about the disclosure of Kaleko et al as it pertains to the instantly claimed invention. 
Applicant does not articulate what does/does not objectively constitute “a small genus”. [0089 and 119] disclose a small genus of complement protein species. Table 1 even fewer. [0190-191] discloses that AMD is characterized by the accumulation of drusen, and that immobilization of CFH within the drusen may cause significant inflammation under the retina. 
Kaleko et al disclosed that C3b leads to the membrane attack complex (MAC) [0102]. 

Kaleko et al disclosed that embodiments of the invention include dampening inflammation via enhanced expression of CFI (to break down C3b), CFH, MCP (a CFI co-factor), or MIP/CD59 (which prevents formation of membrane attack complex (MAC) [0119].
Kaleko et al disclosed treating a mouse model of AMD via administration of a complement protein that reduced formation of C3 and membrane attack complex (MAC) (Example 27), evidencing inhibition of complement activation [0476].
Thus, the ordinary artisan would have reasonably predicted that increasing the expression of CFI would function inhibits C3 convertase, thereby attenuating or inhibiting formation of C3b, and also cleaves C3b into its inactive form, thereby attenuating, reducing, or otherwise inhibiting formation of inflammation and membrane attack complex (MAC), as CFI was known to be involved in blocking formation of MAC [0006]. 

Applicant argues that Seddon merely teaches that the results suggest the potential of agents that prevent C3 activation or enhance CFI or CFH activity to reduce the risk or progression of disease, however, such are entirely speculative.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, the Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.< Seddon et al is considered relevant prior art for having taught that while mis-sense mutations in Complement Factor H (CFH) were previously recognized to be highly penetrant in age-related macular degeneration (AMD) patients (pg 1366, Introduction), 7.8% of AMD patients comprise a mutation in the Complement Factor I (CFI) gene (Abstract). Seddon et al concluded (pg 1370, col. 1) that the variant in C3 primarily impairs C3b regulation by CFI with bound CFH, resulting enhance CFI or CFH activity to reduce the risk or progression of disease (emphasis added).
As a second matter, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Kaleko et al disclosed that both CFH and CFI are species within a small genus of complement factors useful for the treatment of AMD [0119], whereby CFH was an art-recognized co-factor for CFI for the cleavage of C3b [0006]; 
Seddon et al taught that mis-sense mutations in both CFH and CFI were previously recognized in the art to be present in AMD patients, and suggested that enhancing CFI or CFH activity, as would be achieved via an rAAV vector encoding CFI (Humphries et al in view of Kaleko et al), may be used to reduce the risk or progression of AMD disease; and 
Lachmann disclosed, and claimed, a method for treating age-related macular degeneration, the method comprising the step of administering a therapeutically effective amount of Complement Factor I (CFI) to the eyes of a subject in need, whereby the CFI has the functional properties of C3b-inactivating and iC3b-degradation activity (claim 1), and whereby the therapeutic CFI is administered to the subject’s eye (claim 8). 
Holz et al (Ophthalmology 121(5): 1079-1091; available online January 14, 2014; Applicant provided) taught rare, highly penetrant missense mutations in CFI, a negative regulator of the alternative complement pathway, confers high risk of AMD. Hence, a potentially causative relation has been found between alternative complement pathway activation and the incidence of advanced AMD (pg 1081, col. 1). 


Applicant argues that Lachmann contains no teachings regarding ocular gene therapies, and thus one of skill in the art would not have had a reasonable expectation that the claimed method, which is an ocular gene therapy using an rAAV vector encoding CFI, could be used to treat a complement-mediated disorder.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed above, Kaleko et al, Hauswirth-1, Jacobsen et al, Hauswirth-2, and Pan taught/disclosed the use of viral vectors, including AAV vectors to deliver the artisan’s gene of interest into a subject’s eye, including for the treatment of retinal conditions such as AMD.
Applicant is respectfully reminded that subretinal injection of AAV vectors encoding the artisan’s transgene of interest was successfully reduced to practice in mice by about 20 years prior to the instant application’s priority date (2015), as evidenced by Ali et al (Human Molecular Genetics 5(5): 591-594, 1996; abstract only) and therapeutic efficacy demonstrated by about 15 years prior to the instant application’s priority date, as evidenced by Ali et al (Nature Genetics 25(3): 306-310, 2000; abstract only). Thus, the ability to administer via subretinal injection the artisan’s AAV vector encoding the artisan’s transgene of interest is considered an old art, being replete with successful reductions to practice expressing the artisan’s transgene of interest and achieving therapeutic efficacy for the artisan’s retinal condition of interest with a reasonable expectation of success. 

Applicant argues that successful over-expression of functional mature CFI in RPE cells is unexpected because CFI is extensively processed prior to secretion and only the mature protein is 
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, instant independent Claim 39 recites 90% identity to SEQ ID NO:1 (583 amino acids), and thus reasonably encompasses a genus of CFI protein fragments thereof being only 525 amino acids in length, as well as embodiments of CFI variants having structurally diverse amino acid substitutions in as many as 58 different coordinates distributed or clustered within SEQ ID NO:1. The instant specification fails to disclose the genus of such functional variants. Rather, the art teaches SEQ ID NO:1 and CFI variants having 98% to 100% identity to SEQ ID NO:1 (search results available in SCORE). While smaller fragments of CFI are present in the genome databases, such are structural embodiments representing results achieved from molecular biology reactions. No functional analysis is associated with these structures. CFI variants having less than 98% identity to SEQ ID NO:1 are fragments, for which no biological activity is taught. Applicant argues an element of criticality for the proper expression, post-translational processing, glycosylation, proteolytic cleavage, and secretion for CFI activity when expressed by the RPE cells, whereby lack of correct post-translational processing results in reduced activity. Instant specification fails to make up for each of these concerns, nor establishes a nexus between the broadly claimed genus of CFI proteins and the biological requirements Applicant argues impairs their secondary consideration that PRE cells express, process, and secrete mature CFI in an active form”. Applicant provides no adequate basis for reasonably concluding that the great number and variety of structurally and functionally undisclosed CFI variants and fragments included in the claims would behave in the same manner as the tested composition. See MPEP 716.02(d) Thus, instant claims are not commensurate in scope to those results asserted by Applicant. Such results were achieved with specific GT005 vector administered with at least 2x10^11 vector genomes/eye (Waheed Declaration, Figure 1). The Examiner notes that Applicant fails to disclose the relationship of the GT005 vector with respect to the instant independent claim. For example, while it is clear that the GT005 encodes a complement factor I, Applicant fails to disclose the structure of said GT005-encoded CFI compared to the instantly recited SEQ ID NO:1 and variants thereof. Does the CFI transgene encode positions 1-583 of SEQ ID NO:1? Or, does it only encode positions 19-583 of SEQ ID 
As a second matter, while Wong et al (1995) taught some cells expressed incompletely processed CFI, such was an issue of the host cell itself, not the CFI transgene. Wong et al (1995) successfully demonstrated the ability of CHO cell clones to express functional activity of CFI in the culture medium (pg 384, col. 2). 
Anderson et al (2010; of record; being 15 years after Wong et al (1995)) taught that natural CFI expression, along with other alternative pathway proteins, is detected in the RPE and chorioidal tissues, as well as in nearly all other cells/tissues examined, e.g. RPE-choroid, neural retina, lung, and kidney (pg 101, Section 2.4; Figure 4B). It is clear that the RPE cells naturally possess the cell machinery to express endogenous CFI genes, and the corresponding endogenous CFI proteins. Anderson et al (2010) taught that CFI is naturally expressed in neural retina and RPE (pg 101, col. 2), whereby the CFI is present in the inner retina RPE and the choroid (Figure 6H), whereby Drusen accumulates in the extracellular space between the RPE and Bruch’s membrane, the sub-RPE space adjacent to the choroid (Figure 7B). 
Kociok et al (Graefes Arch Clin Exp Opthalmol. 248: 1145-1153, 2010) is considered relevant prior art for having taught that CFH and CFI are naturally expressed in human RPE cells (e.g. pg 1148, col. 1, “expression of fI in human RPE cells in vivo”; col. 2, “immunological confirmation of…fI protein expression”), whereby the fI protein produced in RPE cells are nearly identical to their counterparts in human serum (pg 1150, col. 2). While there may be some differences in glycosylation patterns of fI, the prior art taught that different glycosylation forms of fI have very similar proteolytic activities, indicating that the charged glycans of fI do not influence the fI-cofactor-substrate interactions (pg 1150, col. 2). RPE cells naturally express functional CFI, and thus there is no a priori reason to expect RPE to be incapable of properly processing full-length, wildtype CFI into active form. Kociok et al do not inform the ordinary artisan as to Applicant’s asserted unpredictability of CFI overexpression as it pertains to the enormous genus of CFI variants and fragments reasonably encompassed by the independent claim. 
Van den Ven et al (2013; of record) successfully demonstrated over-expressing full-length human CFI in HEK293 cells and zebrafish, whereby the overexpressed CFI was functionally active (Figure 4). 
 taught a recombinant expression vector, to wit, plasmid (pg 97, col. 2, “CFI cDNA in pSG5, accession M25615”), comprising a nucleotide sequence encoding full-length complement factor I (CFI), whereby said CFI cDNA encodes a nucleotide sequence that is 100% identical to SEQ ID NO:2, and an amino acid sequence that is 100% identical to SEQ ID NO:1. 
Thus, expression of the artisan’s full-length CFI transgene in thus-transduced RPE cells (which naturally express functional CFI already) is not considered a surprising or unexpected result, but rather a functional property previously recognized in the art prior to the effective filing date of the instantly claimed invention. 

Applicant provides Kavanagh et al (WO 2018/170152; priority to March, 2017) speaking generically to “Typically, prior art methods result in incomplete cleavage of the proform to form the mature CFI protein. Thus, the prior art typically results in compositions comprising significant amounts of uncleaved proform protein."
Applicant’s argument(s) has been fully considered, but is not persuasive. Kavanagh et al do not appear to speak to RPE cells specifically, and thus is not considered to teach away from the instantly claimed invention. Furthermore, the priority date of the instantly claimed invention is 2015. One cannot logically use the results and teachings of the future to shape or guide the artisan's motivation and/or reasonable expectation of success in the distant past. 

Applicant argues that Anderson et al does not teach that mature CFI is present in ocular cells. 
Applicant’s argument(s) has been fully considered, but is not persuasive. It is not required in this analysis that mature CFI is present in ocular cells be a certainty; only one that is reasonable to a person of ordinary skill. See In re Longi, 759 F.2d 887, 897 (Fed. Cir. 1985) (“Only a reasonable expectation of success, not absolute predictability, is necessary for a conclusion of obviousness”).
Anderson et al (2010; of record) taught that natural CFI protein expression, along with other alternative pathway proteins, is detected in the RPE and chorioidal tissues (Figure 6H), as well as in nearly all other cells/tissues examined, e.g. RPE-choroid, neural retina, lung, and kidney (pg 101, Section 2.4; Figure 4B). It is clear that the RPE cells naturally possess the cell 
Kociok et al (Graefes Arch Clin Exp Opthalmol. 248: 1145-1153, 2010) is considered relevant prior art for having taught that CFH and CFI are naturally expressed in human RPE cells (e.g. pg 1148, col. 1, “expression of fI (syn. CFI) in human RPE cells in vivo”; col. 2, “immunological confirmation of…fI protein expression”), whereby the fI protein produced in RPE cells are nearly identical to their counterparts in human serum (pg 1150, col. 2). 
Seddon et al taught that CFI mutations are associated with high risk of advanced AMD (Title). 
Holz et al (Ophthalmology 121(5): 1079-1091; available online January 14, 2014; Applicant provided) taught rare, highly penetrant missense mutations in CFI, a negative regulator of the alternative complement pathway, confers high risk of AMD. Hence, a potentially causative relation has been found between alternative complement pathway activation and the incidence of advanced AMD (pg 1081, col. 1). 
Thus, it is considered that those of ordinary skill in the art would reasonably understand that mature CFI is naturally present in ocular cells, including expression from RPE cells.

Applicant argues that Kawa merely references Anderson et al, and provides no further relevant experimental evidence. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant appears to have overlooked that Kawa et al also cite (pg 3, col. 2, #23) Kociok et al (Graefes Arch Clin Exp Opthalmol. 248: 1145-1153, 2010) is considered relevant prior art for having taught that CFH and CFI are naturally expressed in human RPE cells (e.g. pg 1148, col. 1, “expression of fI (syn. CFI) in human RPE cells in vivo”; col. 2, “immunological confirmation of…fI protein expression”), whereby the fI protein produced in RPE cells are nearly identical to their counterparts in human serum (pg 1150, col. 2). While there may be some differences in glycosylation patterns of fI, the prior art taught that different glycosylation forms of fI have very 

Applicant argues that the treatment of complement-mediated disorders such as AMD was highly unpredictable. For example, Holz et al (Ophthalmology 121(5): 1079-1091; available online January 14, 2014) taught that at the time of the instantly claimed invention, “there is no approved or effective treatment to prevent either onset or progression of [geographic atrophy due to age-related macular degeneration]”. 
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, instant claims are not limited to “geographic atrophy due to age-related macular degeneration. Rather, the claims broadly recite a genus of generic complement-mediated disorders of the eye. 
As a second matter, that approved therapies were not yet present is not dispositive of non-obviousness. Holz et al taught that potential therapies are being evaluated in clinical studies (Abstract). MacLachlan et al (Molecular Therapy 19(2): 326-334, 2011) is considered relevant prior art for having taught administration of about 2.5x10^9 to 2.4x10^10 AAV vector genomes comprising a therapeutic transgene into the eyes of a subject to thereby treat said subject for age-related macular degeneration (Title, Abstract). While administration of AAV vectors subretinally has been well-described for the treatment of LCA in humans, MacLachlan et al sought to determine if dosing AAV intravitreally would suffice for their purposes (pg 327, col. 1). Furthermore, subretinal injection of the AAV had previously demonstrated no defects in photoreceptors, even after 8 months of therapeutic transgene expression (pg 332, col. 2). MacLachlan et al taught that the AAV vector showed long-term safety of a constitutively expressed therapeutic protein in the eye, and that human clinical trials were underway (pgs 332-333, conclusion).
Cashman et al (PLoS ONE 6(4): e19078, 9 pages, April 2011; of record in IDS) is considered relevant prior art for having taught administration by subretinal injection (e.g. pg 3, col. 2, and pg 4, col. 1, Subretinal delivery) of an adenoviral vector encoding a complement protein, to wit, soluble CD59, to treat age-related macular degeneration (Title). Recall that Kaleko et al disclosed “target molecules that would dampen inflammation would benefit from enhanced expression and/or activity, including….CFI, and …, CD59 ([0119], Table 1). Cashman 
As a second matter, instant independent Claim 39 recites 90% identity to SEQ ID NO:1 (583 amino acids), and thus reasonably encompasses a genus of CFI protein fragments thereof being only 525 amino acids in length, as well as embodiments of CFI variants having structurally diverse amino acid substitutions in as many as 58 different coordinates distributed or clustered within SEQ ID NO:1. The instant specification fails to disclose the genus of such functional variants. Rather, the art teaches SEQ ID NO:1 and CFI variants having 98% to 100% identity to SEQ ID NO:1 (search results available in SCORE). While smaller fragments of CFI are present in the genome databases, such are structural embodiments representing results achieved from molecular biology reactions. No functional analysis is associated with these structures. CFI variants having less than 98% identity to SEQ ID NO:1 are fragments, for which no biological activity is taught. Applicant argues an element of criticality for the proper expression, post-translational processing, glycosylation, proteolytic cleavage, and secretion for CFI activity when expressed by the RPE cells, whereby lack of correct post-translational processing results in reduced activity. Applicant argues that the treatment of complement-mediated disorders such as AMD was highly unpredictable Instant specification fails to make up for each of these concerns, nor establishes a nexus between the broadly claimed genus of CFI proteins and the biological requirements Applicant argues impairs their secondary consideration that PRE cells express, process, and secrete mature CFI in an active form”. Applicant provides no adequate basis for reasonably concluding that the great number and variety of structurally and functionally undisclosed CFI variants and fragments included in the claims would behave in the same manner as the tested composition. See MPEP 716.02(d) Thus, instant claims are not commensurate in scope to those results asserted by Applicant. Such results were achieved with specific GT005 vector administered with at least 2x10^11 vector genomes/eye (Waheed Declaration, Figure 1). The Examiner notes that Applicant fails to disclose the relationship of the GT005 vector with respect to the instant independent claim. For example, while it is clear that the GT005 encodes a 

Applicant argues that clinical trials with Eculizumab or Lampalizumab, failed to demonstrate efficacy in the treatment of AMD. 
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, Applicant does not relate the pharmacokinetic dosage regimen and expression longevity of an inhibitory antibody, Eculizumab or Lampalizumab, to the materially different therapeutic strategy of the instantly claimed invention, to wit, gene therapy via expression of a viral vector, more specifically an AAV vector. To the extent that Applicant argues Lachmann (teaching CFI protein administration to the eye for the treatment of AMD) “cannot provide such an expectation of success [of the instantly claimed invention] because Lachman contains no teachings regarding ocular gene therapies”, it follows that Applicant’s own arguments similarly fail for the very same reason. Administration of Ecluizumab or Lampalizumab is silent to ocular gene therapy. Administration of therapeutic proteins have a different dosage regimen than gene therapies. Thus, the negative results achieved by an entirely different approach of inhibitory antibody molecules is not considered to teach away or cast doubt on the solution presently claimed, and contemplated, disclosed, and suggested by the cited prior art. 
As a second matter, Cashman et al (PLoS ONE 6(4): e19078, 9 pages, April 2011; of record in IDS) is considered relevant prior art for having taught administration by subretinal injection (e.g. pg 3, col. 2, and pg 4, col. 1, Subretinal delivery) of an adenoviral vector encoding a complement protein, to wit, soluble CD59, to treat age-related macular degeneration (Title). Recall that Kaleko et al disclosed “target molecules that would dampen inflammation would benefit from enhanced expression and/or activity, including….CFI, and …, CD59 ([0119], Table 1). Cashman et al also taught expressing the soluble CD59 from an AAV vector, said AAV vector being administered to the eye intravitreally, as per MacLachlan et al (pg 4, col. 2). Cashman et al taught administration of as many as 8x10^9 AAV vector genomes per eye (pg 8, col. 1). Cashman et al taught that overexpressing soluble CD59 leads to a reduction in membrane 
Thus, contrary to Applicant’s argument that those of ordinary skill in the art would question whether complement inhibition is a viable treatment strategy, Cashman et al had already successfully demonstrated the ability to treat AMD by overexpressing in the subject’s eye a complement protein from either an adenoviral gene therapy vector, as well as an AAV gene therapy vector, thereby reducing formation of the membrane attack complex (MAC).

Applicant argues that, that gene therapies (particularly those, which are not gene replacement therapies) are extremely unpredictable. Therefore, these results, in particular, that the claimed method provides an improved treatment compared to an approved treatment for AMD, are highly unexpected and surprising. 
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, Applicant is respectfully reminded that subretinal injection of AAV vectors encoding the artisan’s transgene of interest was successfully reduced to practice in mice by about 20 years prior to the instant application’s priority date (2015), as evidenced by Ali et al (Human Molecular Genetics 5(5): 591-594, 1996; abstract only) and therapeutic efficacy demonstrated by about 15 years prior to the instant application’s priority date, as evidenced by Ali et al (Nature Genetics 25(3): 306-310, 2000; abstract only). Thus, the ability to administer via subretinal injection the artisan’s AAV vector encoding the artisan’s transgene of interest is considered an old art, being replete with successful reductions to practice expressing the artisan’s transgene of interest and achieving therapeutic efficacy for the artisan’s retinal condition of interest with a reasonable expectation of success. Even more pertinent, Cashman et al (PLoS ONE 6(4): e19078, 9 pages, April 2011; of record in IDS)  is considered relevant prior art for having taught administration by subretinal injection (e.g. pg 3, col. 2, and pg 4, col. 1, Subretinal delivery) of an adenoviral vector encoding a complement protein, to wit, soluble CD59, to treat age-related macular degeneration (Title). Recall that Kaleko et al disclosed “target molecules that would dampen inflammation would benefit from enhanced expression and/or activity, including….CFI, and …, CD59 ([0119], Table 1). Cashman et al also taught expressing the soluble CD59 from an AAV vector, said AAV vector being administered to the eye intravitreally, as per MacLachlan et al (pg 4, col. 2). Cashman et al taught administration of as 
Thus, the ability to express the artisan’s gene of interest from an AAV vector via subretinal delivery has long been known and successfully reduced to practice in the art. Expressing full-length CFI via transgene had has long been known and successfully reduced to practice in the art. Expressing complement protein via viral expression vectors, including AAV, so as to treat AMD, was known and successfully reduced to practice in the art. CFI was an art-recognized embodiment suggested for use in the treatment of ocular disorders, including AMD. Thus, it remains unclear to the Examiner that which was “highly unexpected and surprising”. 

The Examiner acknowledges that Applicant has performed a successful reduction to practice in human clinical trials (Waheed Declaration, April, 2021). 
However, instant claims are not commensurate in scope to those results asserted by Applicant to have yielded the average decrease of 41% in Ba and 42% in C3 breakdown product vitreous levels, while being safe and capable of negatively regulating the complement C3b feedback cycle in human subjects. Such results were achieved with specific GT005 vector administered with at least 2x10^11 vector genomes/eye (Waheed Declaration, Figure 1). 
As a first matter, instant independent Claim 39 recites administering at least 1x10^8 AAV genome copies/eye, and thus reasonably encompass administering not more than 1x10^8 AAV genome copies/eye. Instant independent Claim 39 encompasses humans as the subject to be treated by the claimed method. However, per the Waheed Declaration of April 20, 2021, treatment of humans requires at least 2x10^11 AAV vector genomes (Figure 1). Thus, it is axiomatic that instant independent Claim 39 is not commensurate in scope to Applicant’s secondary considerations, as the instant claims reasonably encompass administering to humans three orders of magnitude less than what is minimally required for therapeutic efficacy. AAV vector genome dosages less than 2x10^11/eye do not work in humans. 
Instant claims reasonably encompass an enormous genus of non-human animals whose eye size and volume are even larger than humans, e.g. pigs, sheep, goats, cows, and horses (listed in a rough approximation of ascending eye sizes and volumes). The ordinary artisan would 
As a second matter, instant independent Claim 39 recites 90% identity to SEQ ID NO:1 (583 amino acids), and thus reasonably encompasses a genus of CFI protein fragments thereof being only 525 amino acids in length, as well as embodiments of CFI variants having structurally diverse amino acid substitutions in as many as 58 different coordinates distributed or clustered within SEQ ID NO:1. The instant specification fails to disclose the genus of such functional variants. Rather, the art teaches SEQ ID NO:1 and CFI variants having 98% to 100% identity to SEQ ID NO:1 (search results available in SCORE). While smaller fragments of CFI are present in the genome databases, such are structural embodiments representing results achieved from molecular biology reactions. No functional analysis is associated with these structures. CFI variants having less than 98% identity to SEQ ID NO:1 are fragments, for which no biological activity is taught. Applicant argues an element of criticality for the proper expression, post-translational processing, glycosylation, proteolytic cleavage, and secretion for CFI activity when expressed by the RPE cells, whereby lack of correct post-translational processing results in reduced activity. Applicant argues that the treatment of complement-mediated disorders such as AMD was highly unpredictable Instant specification fails to make up for each of these concerns, nor establishes a nexus between the broadly claimed genus of CFI proteins and the biological requirements Applicant argues impairs their secondary consideration that PRE cells express, process, and secrete mature CFI in an active form”. Applicant provides no adequate basis for reasonably concluding that the great number and variety of structurally and functionally undisclosed CFI variants and fragments included in the claims would behave in the same manner as the tested composition. See MPEP 716.02(d) Thus, instant claims are not commensurate in 


The Examiner acknowledges and has considered the Waheed Declaration filed under 37 CFR §1.132 on April 20, 2021.

Dr. Waheed declares (¶12) that administration of AAV.CFI is safe (administered at doses of 2x10^10vg, 5x10^10vg, and 2x10^11vg; Figure 1), and that sustained secretion of functionally active Factor I in retinal pigment epithelium (RPE) cells can result in efficacy of AAV.CFI in the treatment of AMD.
Applicant’s argument(s) has been fully considered, but is not persuasive. None of the instant claims recite a minimal viral vector dose requirement, and thus Applicant’s asserted secondary consideration is not commensurate in scope to the instant claims. 

Applicant argues that, per the Waheed Declaration, present clinical trial data confirms that the present invention is safe and is unexpectedly and surprisingly capable of negatively regulating the complement C3b feedback cycle in human subjects. The present invention were highly unexpected and surprising. One of ordinary skill in the art could not have arrived at the present invention and achieved predictable results when using the recited AAV vector in the treatment of complement-mediated disorders.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, it is unclear how such is considered a surprising and unexpected result. As discussed above, it was previously recognized that CFI may be administered for the treatment of retinal disorders (Seddon et al, Lachman et al), including being encoded in an AAV expression vector (Kaleko et al), whereby those of ordinary skill in the art previously successfully reduced to practice the ability to safely deliver therapeutic rAAV vectors into a subject’s eye via subretinal injection for the treatment of retinal disorders (e.g. Hauswirth-1, Jacobsen et al, Hauswirth-2), and Ding et al successfully demonstrated the ability of exogenous CFH expressed from a nucleic acid expression vector to prevent AMD in a mammal (Title). 
As a second matter, the above-cited prior art evidences the ability of the ordinary artisan to administer by subretinal injection rAAV expression vectors encoding the artisan’s therapeutic transgene of interest with a reasonable expectation of safety and efficacy. Furthermore, it is considered illogical to suggest the use of CFI as therapeutic agent, per the teachings of Kaleko et al, Seddon et al, Lachmann et al, and Ding et al, if it was not also reasonably expected to be safe and efficacious. 
As a third matter, none of the instant claims recite a minimal viral vector dose requirement, and thus Applicant’s asserted secondary consideration, to wit, administration of at least 2x10^10 vector genomes to human patients per the Waheed Declaration is not commensurate in scope to the instant claims.

Applicant iterates prior arguments that Humphries teaches away from using CFH in methods of treating degenerative retinal conditions. 
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, the Examiner has rebutted Applicant’s prior arguments, as discussed below in prior Office Actions. Applicant is respectfully reminded that Humphries et al claims (claim 18) a method for the treatment of degenerative retinal conditions in a patient in need, the method comprising the step of increasing the level of a classical pathway component protein in the degenerating retina, via the administration of an AAV vector expressing said protein (claim 11), wherein said protein includes CFH (claims 13-14). 
As a second matter, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant is respectfully reminded that Ding et al successfully demonstrated the ability of exogenous Complement Factor H expressed from a heterologous nucleic acid expression vector to prevent AMD in a mammal (Title; pg 30, Materials and Methods). Lachmann disclosed, and claimed, the CFI is administered to the subject’s eye (claim 8) for the treatment of AMD (claim 1).

Applicant argues that Kavanagh is of no relevance to an ocular gene therapy or a method of treating a complement-mediated disorder of the eye. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.< In the instant case, Kavanagh et al is considered relevant prior art for having taught a recombinant expression vector, to wit, plasmid (pg 97, col. 2, “CFI cDNA in pSG5, accession M25615”), comprising a nucleotide sequence encoding complement factor I (CFI), and isolated host cells transfected with said expression plasmid (pg 97, col. 2, 2.3 Expression…), whereby said CFI cDNA (line 2) encodes a nucleotide sequence that is 100% identical to SEQ ID NO:2 (search results available in SCORE), and an amino acid sequence that is 100% identical to SEQ ID NO:1 (line 1).

Applicant argues that GenBank is of no relevance to an ocular gene therapy or a method of treating a complement-mediated disorder of the eye. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.< In the instant case, GenBank (Accession Y00318.2, M25615, 2005; of record) evidences the amino acid sequence identity of Kavanagh et al to instantly recited amino acid SEQ ID NO:1.

Applicant argues that Hauswirth-1 and Jacobsen are of no relevance to a method of treating a complement-mediated disorder of the eye. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.< In the instant case, Hauswirth-1 is considered relevant prior art for having taught the use of rAAV2 viral vector genome and AAV2 capsid serotype viral particles (rAAV-2/2) encoding a therapeutic transgene in Phase I clinical trials for the treatment of an ocular disorder, whereby said rAAV-2/2 serotype viral particles are administered to the subject via subretinal injection (Title, pg 980, Materials and Methods). Hauswirth-1 taught the structural details of the rAAV-2/2 vector were previously taught (pg 980, col. 1, cGMP vector production, citing Jacobsen et al, 2006), whereby Jacobsen et al (co-authors of Hauwirth-1) taught that the therapeutic transgene is operably linked to a CAG promoter, to wit, the CMV enhancer/chicken beta-actin promoter (Figure 1), as is also disclosed in the instant specification (pg 47, line 13).

Applicant argues that Hauswirth-2 is of no relevance to a method of treating a complement-mediated disorder of the eye. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.< In the instant case, Hauswirth-2 (co-authors of Hauswirth-1 and Jacobsen et al) is considered relevant prior art for having disclosed an AAV2 vector comprising a nucleotide sequence encoding the artisan’s therapeutic polypeptide, wherein the therapeutic transgene is operably linked to a constitutively active promoter, to wit, CMV enhancer/chicken beta-actin promoter, and a polyadenylation 

Applicant argues that Pan is of no relevance to a method of treating a complement-mediated disorder of the eye. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.< In the instant case, Pan is considered relevant prior art for having disclosed an AAV2 vector [0028] comprising a nucleotide sequence encoding the artisan’s therapeutic polypeptide, wherein the therapeutic transgene is operably linked to a constitutively active promoter, to wit, CMV enhancer/chicken beta-actin promoter, a woodchuck hepatitis post-transcriptional regulatory element (WPRE), and a polyadenylation sequence (e.g., pg 12, illustration, SEQ ID NO:30 vector; 0023]), said vector being useful in methods for the treatment of ocular disorders (Abstract), including age-related macular degeneration [0145], being administered via subretinal injection [0136, 138]. 

Applicant argues that Ding does not suggest a method of treating a complement-mediated disorder of the eye using an AAV vector encoding CFI.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Kaleko et al disclosed that attenuating complement activation by up-regulating or normalizing the functions of regulators is a therapeutic means of treating an ocular disorder (“introduce into cells (e.g., eye cells)”) comprising the administration of a nucleic acid expressing DAF, MCP, CRI, CFI or CFH [0119, 194], whereby the nucleic acid molecules may be encoded in a viral vector such as an AAV vector [0268]. 
Seddon et al taught that while missense mutations in Complement Factor H (CFH) were previously recognized to be highly penetrant in age-related macular degeneration (AMD) patients (pg 1366, Introduction), 7.8% of AMD patients comprise a mutation in the Complement Factor I (CFI) gene (Abstract). Seddon et al concluded (pg 1370, col. 1) and suggested the potential of agents that prevent C3 activation or enhance CFI or CFH activity to reduce the risk or progression of disease (emphasis added).
Lachmann disclosed, and claimed, a method for treating age-related macular degeneration, the method comprising the step of administering a therapeutically effective amount of Complement Factor I (CFI) to the eyes of a subject in need, whereby the CFI has the 
Kaleko et al disclosed that drusen formation and associated RPE pathology were suggested to contribute to inflammatory response that activates the complement cascade [0018]. 
Lachmann disclosed whereby the extent of drusen in the AMD disease condition is reduced or the rate of drusen formation is reduced by the CFI treatment (col. 6, lines 8-15).
Ding et al successfully demonstrated the ability of exogenous Complement Factor H expressed from a heterologous nucleic acid expression vector to prevent AMD in a mammal (Title; pg 30, Materials and Methods).
Thus, prior to the effective filing date of the instantly claimed invention (by at least 6 years), those of ordinary skill in the art previously recognized the scientific and technical concepts that enhancing the activity of CFI would be therapeutic for the treatment of ocular disorders such as AMD with a reasonable expectation of success. 

Applicant argues that Lachmann does not suggest an ocular gene therapy or a method of treating a complement-mediated disorder of the eye using an AAV vector encoding CFI.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Lachmann is considered relevant prior art having disclosed, and claimed, a method for treating age-related macular degeneration, the method comprising the step of administering a therapeutically effective amount of Complement Factor I (CFI) to the eyes of a subject in need, whereby the CFI has the functional properties of C3b-inactivating and iC3b-degradation activity (claim 1), and whereby the therapeutic CFI is administered to the subject’s eye (claim 8). 
Humphries et al disclosed an adeno-associated viral vector (AAV) comprising a nucleotide sequence encoding Complement Factor H (CFH) (claims 10-11, and 13-14), whereby said AAV vector encoding CFH is used in a method to treat a retinal disorder in a subject (claim 18), e.g. age-related macular degeneration (claim 17).
Kaleko et al disclosed that attenuating complement activation by up-regulating or normalizing the functions of regulators is a therapeutic means of treating an ocular disorder (“introduce into cells (e.g., eye cells)”) comprising the administration of a nucleic acid expressing DAF, MCP, CRI, CFI or CFH [0119, 194], whereby the nucleic acid molecules may be encoded in a viral vector such as an AAV vector [0268]. 
Seddon et al taught that while missense mutations in Complement Factor H (CFH) were previously recognized to be highly penetrant in age-related macular degeneration (AMD) patients (pg 1366, Introduction), 7.8% of AMD patients comprise a mutation in the Complement Factor I (CFI) gene (Abstract). Seddon et al concluded (pg 1370, col. 1) and suggested the potential of agents that prevent C3 activation or enhance CFI or CFH activity to reduce the risk or progression of disease (emphasis added).
Kaleko et al disclosed that drusen formation and associated RPE pathology were suggested to contribute to inflammatory response that activates the complement cascade [0018]. 
Lachmann disclosed whereby the extent of drusen in the AMD disease condition is reduced or the rate of drusen formation is reduced by the CFI treatment (col. 6, lines 8-15).
 successfully demonstrated the ability of exogenous Complement Factor H expressed from a heterologous nucleic acid expression vector to prevent AMD in a mammal (Title; pg 30, Materials and Methods).
Thus, prior to the effective filing date of the instantly claimed invention (by at least 6 years), those of ordinary skill in the art previously recognized the scientific and technical concepts that enhancing the activity of CFI would be therapeutic for the treatment of ocular disorders such as AMD with a reasonable expectation of success. 

Applicant argues that Humphries does not disclose or suggest an AAV vector, of AAV2 or AAV8 serotype, encoding CFI operatively linked to a constitutive promoter, a WPRE element, and a polyadenylation site, being administered by subretinal injection. 
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The above-cited prior art evidences that AAV vectors, including of AAV2 serotypes, encoding the artisan’s transgene of interest operatively linked to a constitutive promoter, a WPRE element, and a polyadenylation site, have long-been recognized and/or successfully reduced to practice for being administered by subretinal injection (e.g. Hauswirth-1, Hauswirth-2, Pan, Kaleko, Jacobsen), whereby the ordinary artisan previously recognized that therapeutic transgene may be CFI (Kaleko, Lachmann, Seddon).

Applicant argues secondary considerations of surprising and unexpected results based on previously filed in vivo mouse data, which confirmed that the present invention can unexpectedly and surprisingly provide a treatment for complement-mediated disorders, even for subjects that do not have any underlying defects or mutations in the CFI gene (Holder Declaration filed April 8, 2020).
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s rebuttal of the Holder Declaration is iterated below. None of the above-cited prior art requires the complement-mediated disorder to have an underlying defect or mutation in the CFI gene, nor requires only that CFI therapy may only be practiced upon CFI-mutant retinal disorders.

Applicant argues that as of the filing date (October 2016), there was no FDA-approved ocular gene therapy. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The instantly claimed invention is not required to be FDA-approved. And, as evidenced by the breadth of the “subject” (Claim 39, line 4), reasonably encompasses non-human animals, e.g. research animal models such as mice and rats. Furthermore, the Office must confine its review of patent applications to the statutory requirements of the patent law. Other agencies of the government have been assigned the responsibility of ensuring conformance to standards established by statute for the advertisement, use, sale or distribution of drugs. See MPEP §2107.03

Applicant argues that the Examiner cannot take one position regarding the state of the art for an enablement rejection, and then take a different position regarding the state of the art for evaluating the prior art. 


Applicant argues that in the Holder Declaration (¶9-10), mice treated with AAV.CFI showed statistically significant reduction in the lesion volume and area as compared to the null treatment group.
Applicant’s argument(s) has been fully considered, but is not persuasive. Such a result was achieved with administration of at least 2x10^8 vector genomes. None of the instant claims recite a minimal viral vector dose requirement, and thus Applicant’s asserted secondary consideration is not commensurate in scope to the instant claims. 

Applicant argues that in the Holder Declaration (¶14), mice treated with AAV.CFI showed a greater reduction in the lesion area compared to the administration of aflibercept, an approved anti-VEGF treatment for wet AMD.
Applicant’s argument(s) has been fully considered, but is not persuasive. Such a result was achieved with administration of at least 2x10^8 vector genomes of mouse CFI, and not achieved with lesser dosage (Figure 2), nor administration of human CFI (Figure 3). None of the instant claims recite a minimal viral vector dose requirement, and thus Applicant’s asserted secondary consideration is not commensurate in scope to the instant claims. 

Applicant argues that the results achieved with the present invention are also highly unexpected and surprising because ocular gene therapy delivering CFI is associated with more uncertainty than known ocular gene therapies. The primary site of RPE65 synthesis is RPE cells in the eye. In contrast, the primary site of CFI synthesis is the liver.
Applicant’s argument(s) has been fully considered, but is not persuasive. Lachmann disclosed, and claimed, a method for treating age-related macular degeneration, the method comprising the step of administering a therapeutically effective amount of Complement Factor I (CFI) to the eyes of a subject in need, whereby the CFI has the functional properties of C3b-inactivating and iC3b-degradation activity (claim 1), and whereby the therapeutic CFI is administered to the subject’s eye (claim 8). 
Humphries et al disclosed an adeno-associated viral vector (AAV) comprising a nucleotide sequence encoding Complement Factor H (CFH) (claims 10-11, and 13-14), whereby said AAV vector encoding CFH is used in a method to treat a retinal disorder in a subject (claim 18), e.g. age-related macular degeneration (claim 17).
Kaleko et al disclosed that attenuating complement activation by up-regulating or normalizing the functions of regulators is a therapeutic means of treating an ocular disorder (“introduce into cells (e.g., eye cells)”) comprising the administration of a nucleic acid 
Seddon et al taught that while mis-sense mutations in Complement Factor H (CFH) were previously recognized to be highly penetrant in age-related macular degeneration (AMD) patients (pg 1366, Introduction), 7.8% of AMD patients comprise a mutation in the Complement Factor I (CFI) gene (Abstract). Seddon et al concluded (pg 1370, col. 1) and suggested the potential of agents that prevent C3 activation or enhance CFI or CFH activity to reduce the risk or progression of disease (emphasis added).
Kaleko et al disclosed that drusen formation and associated RPE pathology were suggested to contribute to inflammatory response that activates the complement cascade [0018]. 
Lachmann disclosed whereby the extent of drusen in the AMD disease condition is reduced or the rate of drusen formation is reduced by the CFI treatment (col. 6, lines 8-15).
Ding et al successfully demonstrated the ability of exogenous Complement Factor H expressed from a heterologous nucleic acid expression vector to prevent AMD in a mammal (Title; pg 30, Materials and Methods).
Thus, prior to the effective filing date of the instantly claimed invention (by at least 6 years), those of ordinary skill in the art previously recognized the scientific and technical concepts that enhancing the activity of CFI would be therapeutic for the treatment of ocular disorders such as AMD with a reasonable expectation of success. 
To further rebut Attorney arguments regarding the knowledge of those of ordinary skill in the art prior to the effective filing date of the instantly claimed invention, the Examiner provides Kawa et al (J. Immunol. Res: 12 pages, Article ID 483960, September 4, 2014) who is considered relevant prior art for having reviewed the complement system in the pathogenesis of age-related macular degeneration (Title), whereby both CFH and CFI are recognized to function in the inhibition of C3b production, thereby decreasing the production of the cytolytic membrane attack complex (MAC) capable of generating perforations in the cell membrane and cell lysis (Figure 1; pg 2, col. 2), and whereby the ordinary artisans previously recognized that RPE cells naturally express CFH and CFI (pg 3, col. 1, “CFI labeling was highest in the inner retina”; col. 2, “RPE cells that are stimulated to proliferate in culture….express…CFH and CFI, at the mRNA and protein levels”). 
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.

Applicant argues that Humphries is directed to methods for activating the classical complement system, e.g. CFH, to treat the degenerative retinal conditions; whereas, the present invention uses CFI as an inhibitor of the alternative complement pathway. Thus, Humphries teaches away from the instantly claimed invention. 
Applicant’s argument(s) has been fully considered, but is not persuasive. A prior art reference that "teaches away" from the claimed invention is a significant factor to be considered in determining obviousness; however, "the nature of the teaching is highly relevant and must be weighed in substance." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) MPEP §2145.
KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). MPEP §2141.01(a).
Furthermore, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
In the instant case, Humphries et al disclosed methods of treating AMD [0035] comprising the step of administering an AAV vector ([0048-49], claims 10-11) encoding CFH ([0051], claim 13-14). Humphries et al does not criticize, discredit, or otherwise discourage the administration of CFI to treat an ocular disorder such as AMD.
Kaleko et al disclosed a method of treating of treating an ocular disorder, such as AMD [0027] comprising the step of administering a component of the classical complement activation pathway, e.g. CFH, or a component of the alternative complement activation pathway, e.g. CFI, MCP, or CFH [0043, 119]. The Examiner notes that CFH is recognized by the ordinary artisan to participate in both the classical and alternative complement activation pathways (Anderson et al, 2010, Table 1; of record in IDS). Thus, both Humphries et al and Kaleko et al are analogous prior art for disclosing the use of CFH and/or CFI for the treatment of ocular disorders, more specifically, AMD.

Applicant argues that Humphries does not teach that an AAV vector comprising a nucleotide sequence encoding CFH is suitable for use in a method to treat a retinal disorder in a subject
Applicant’s argument(s) has been fully considered, but is not persuasive. Humphries et al disclosed the method of treating degenerative retinal conditions comprises the step of administering an AAV vector encoding the complement protein via intra-ocular injection [0049], whereby said complement protein includes CFH [0051]. See also claims 18, 10-11, and 13-14.

Applicant argues that the teaching of Humphries relates to Clq and classical pathway complement proteins that have similar functionality to Clq, i.e. proteins that activate the classical complement system. This teaches away from using proteins which inhibit the alternative complement pathway (e.g. CFH), as CFH does not have the same functionality as Clq. Unlike Clq, CFH is not an activator of the complement system.
Applicant’s argument(s) has been fully considered, but is not persuasive. Humphries et al disclosed the method of treating degenerative retinal conditions comprises the step of administering an AAV vector encoding the complement protein via intra-ocular injection [0049], whereby said complement protein includes CFH [0051]. See also claims 18, 10-11, and 13-14.

Applicant argues that CFH appears to have been inadvertently included in the list of complement proteins downstream from Clq, involved in the same classical pathway, and with similar functionality to Clq.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
factually supported objective evidence in the record. See In re Schulze, 346 F.2d 500, 602, 145 USPQ 716, 718 (CCPA 1965), In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
	Attorney statements regarding, e.g. which classical complement activation pathway species disclosed by Humphries are inadvertently included in the list, are not evidence without a supporting declaration. 

Applicant argues that the result of substituting a first complement factor transgene, as disclosed by Humphries, with a second complement factor transgene, CFI, as disclosed by Kaleko, in a rAAV expression vector would not be predictable as it would not have worked for the intended purpose of Humphries because Humphries is based on the role of C1q as a facilitator of apoptosis and subsequent enhancement of cone cell viability and function (paragraph [0108]). On the contrary, CFI does not act as a facilitator of apoptosis, but instead acts as a complement inhibitor, e.g. to negatively regulate the complement C3b feedback cycle.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, Humphries et al disclosed the method of treating degenerative retinal conditions comprises the step of administering an AAV vector encoding the complement protein via intra-ocular injection [0049], whereby said complement protein includes CFH [0051]. See also claims 18, 10-11, and 13-14. Kaleko et al disclosed a method of treating of treating an ocular disorder, such as AMD [0027] comprising the step of administering a component of the classical complement activation pathway, e.g. CFH, or a component of the alternative complement activation pathway, e.g. CFI, MCP, or CFH [0043, 119], whereby those of ordinary skill in the art long-recognized that CFH participates in both the classical and alternative complement activation pathways (Anderson et al, 2010, Table 1; of record in IDS). Thus, both Humphries et al and Kaleko et al are analogous prior art for disclosing the use of CFH and/or CFI for the treatment of ocular disorders, more specifically, AMD.
As a second matter, the contemplated cell biological mechanism by which C1q, CFH and/or CFI each might hypothetically act to be therapeutically effective for the treatment of ocular disorders such as AMD, e.g. promote apoptosis, promote clearing of apoptotic cells, is not the sole “intended use” of the therapeutic agents from which a determination of the substitution rationale rests upon. Rather, the intended use is to treat ocular disorders such as AMD by modulating the complement activation pathway. 

Applicant argues that the Examiner’s citation of Gordon et al, Kavanagh et al, Anderson et al, and Van de Ven et al as evidence that those of ordinary skill in the art recognized that CFI is naturally expressed in many anatomically different cells and tissues other than the liver, and that human CFI expression was previously achieved in the cells of organisms evolutionarily distant from humans. However, none of these documents disclose overexpression of CFI in RPE cells, so cannot provide an expectation that the claimed AAV vectors would have enabled sustained overexpression and secretion of functionally active CFI in RPE cells
Applicant’s argument(s) has been fully considered, but is not persuasive. It is unclear what is so unexpected about the ability to express CFI in RPE cells. 
Anderson et al (2010) taught that natural CFI expression, along with other alternative pathway proteins, is detected in the RPE and chorioidal tissues, as well as in nearly all other cells/tissues examined, e.g. RPE-choroid, neural retina, lung, and kidney (pg 101, Section 2.4; 
Kavanagh et al taught a recombinant expression vector, to wit, plasmid (pg 97, col. 2, “CFI cDNA in pSG5, accession M25615”), comprising a nucleotide sequence encoding complement factor I (CFI), whereby said CFI cDNA encodes a nucleotide sequence that is 100% identical to SEQ ID NO:2, and an amino acid sequence that is 100% identical to SEQ ID NO:1. Thus, expression of the artisan’s CFI transgene in thus-transduced RPE cells is not considered a surprising or unexpected result, but rather a functional property previously recognized in the art prior to the effective filing date of the instantly claimed invention. 
AAV2 serotypes were previously recognized by the ordinary artisan to transduce RPE cells, and subsequently express the artisan’s transgene of interest in said RPE cells (Jacobsen et al, pg 1080, col. 1; Hauswirth-1, pg 986, col. 2, “vector particles per RPE cell”). Thus, expression of the artisan’s transgene from an AAV2 expression vector in thus-transduced RPE cells is not considered a surprising or unexpected result, but rather a functional property previously recognized in the art about a decade prior to the effective filing date of the instantly claimed invention. 

Applicant argues that the primary teaching of Kaleko is directed to analogues of CFB, in particular analogues of CFB which attenuate complement activation by maintaining the complex of C3bB with CFD (see claim l; paragraph [0024]; and Examples 10 to 33 of Kaleko). There is no suggestion in Kaleko of an AAV vector encoding CFI. Indeed, paragraph [0121] of Kaleko teaches that in some embodiments the invention is directed to inhibitors of CFI, which is entirely contrary to the present invention.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, Kaleko et al disclosed that Factor B promotes C3 activation, resulting in the formation of the C3b fragment that not only acts as an opsonin, but also leads to the membrane attack complex [0102, 104]. Kaleko et al disclosed embodiments of the invention include inhibiting the synthesis, cleavage or activity of Factor B [0029], thereby reducing the formation of MAC via Factor B from proceeding on a cell [0105]. Kaleko et al also disclosed embodiments of the invention include molecules that enhance a complement pathway, e.g. a classical pathway or an alternative pathway [0025], e.g. comprises administration of CFH, or MCP [0043], whereby CFH and CFI degrades C3b, and thus would work similarly to Factor B inhibition to thereby inhibit complement activity [0032] and reduce the formation of MAC, as the C3 convertase activity can be prevented when CFI cleaves C3b into its inactive form, iC3b [0105]. CFH, a cofactor of CFI, promotes degradation of C3b, thereby reducing the amount of C3b that would potentially interact with CFB to form C3bB (Figure 12), and preventing inappropriate formation of the membrane attack complex [0006]. Kaleko et al disclosed that attenuating complement activation by up-regulating or normalizing the functions of regulators is a therapeutic means of treating an ocular disorder (“introduce into cells (e.g., eye cells)”) comprising the administration of a nucleic acid expressing DAF, MCP, CRI, CFI or CFH [0119, 194], whereby the nucleic acid molecules may be encoded in a viral vector such as an AAV vector [0268]. 
enhance or inhibit the complement pathway [0025].
As a third matter, Kaleko et al disclosed “target molecules that would…benefit from enhanced expression and/or activity, and include…complement factor I, …. Thus, a delivery means of introduce into cells (e.g. eye cells) an additional copy or an expressed copy of a nucleic acid expressing a protein such as those noted hereinabove…” [0119], whereby nucleic acid expression vectors include AAV vectors, and recombinant virus particles thereof [0256, 268, 270].

Applicant argues that paragraph [0119] of Kaleko merely describes examples of molecules that would dampen inflammation, including CRl, C4BP, clusterin, S protein, HRF, CRRY, CFI, CFH, CD55, CD46, CD59 and FHL-1. At best, this teaches that such molecules may act as anti-inflammatory compounds. Paragraph [0119] of Kaleko does not teach that any of these molecules could be used to treat complement-mediated disorders. Indeed, paragraph [0048] of Kaleko merely recites administering to the patient an anti-inflammatory compound in combination with an analogue of CFB, which is the subject of the primary teaching of Kaleko. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner interprets Kaleko et al differently than Applicant. Kaleko et al disclosed the methods may comprise the administration of CFH, MCP, or DAF in combination with the CFB analogue [0043], and that CR1, CFI, CFH, and MCP would benefit from enhanced expression or activity, being delivered into eye cells via nucleic acid expression vectors [0119]

Applicant argues that Paragraph [0194] of Kaleko refers to CFB, CFD, properdin, DAF, MCP, CRl and CFH, but does not refer to CFI. Therefore, paragraph [0194] Kaleko cannot provide any relevant teachings regarding CFI.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner interprets Kaleko et al differently than Applicant. Kaleko et al disclose upregulating the normal function of molecules “such as” [emphasis added] DAF, MCP, CR1, or CFH, whereby Table 1 discloses that MCP, CRI, and CFH are each a cofactor for CFI, and [0119] disclosed that CR1, CFI, CFH, and MCP would benefit from enhanced expression or activity, being delivered into eye cells via nucleic acid expression vectors. 

Applicant argues that one of ordinary skill in the art would not have had a reasonable expectation that such an AAV vector encoding a CFI having an amino acid sequence at least 90% identity to SEQ ID NO:1 would be suitable for treating complement-mediated disorders such as AMD.
Applicant’s argument(s) has been fully considered, but is not persuasive. The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
As a first matter, those of ordinary skill in the art previously recognized the scientific and technical concepts that AAV2 expression vectors are useful in order to express the artisan’s gene 
As a second matter, those of ordinary skill in the art previously recognized the scientific and technical concepts that the positively recited cis-acting elements, to wit, the constitutively active promoter, the WPRE element, and the polyadenylation sequence, were not only combinable, but also successfully reduced to practice to express the artisan’s transgene of interest, be it from an plasmid expression vector (Brun et al (Mol. Therapy 7(6): 782-789, 2006; discussed below) or an AAV expression vector (Hauswirth-2, Pan). Each cis-acting element, to wit, the generically recited constitutively active promoter, the WPRE element, and the generically recited polyadenylation sequence, is merely performing the same function as it would in either a plasmid expression vector or an AAV expression vector. Thus, the functional properties conferred by the positively recited cis-acting elements to provide sustained expression of the artisan’s transgene of interest, including the instantly recited CFI transgene, is not considered to rise to the level of a surprising or unexpected result. 
As a third matter, expression vectors encoding, and successfully expressing, CFI were already known in the art (Kavanagh et al, 2008, Van deVen et al, 2013; of record). Instant SEQ ID NO:1 is merely the wildtype CFI amino acid sequence that has long-been available to the routineer via publically available databases, and successfully reduced to practice (Kavanagh et al). Thus, the ability to achieve sustained expression of the CFI transgene from the artisan’s expression vector in a host cell is not considered to rise to the level of a surprising or unexpected result. 
As a fourth matter, the concept of using AAV expression vectors to encode and express CFI was already known in the art (Kaleko et al). As discussed above, expression vectors encoding—and expressing—CFI were previously successfully reduced to practice. Thus, nothing more than the routinely used, decades-old technology of molecular biology cloning is required for the ordinary artisan to insert their transgene of interest, including CFI, into an art-recognized AAV2 expression vector. Thus, the ability to achieve sustained expression of the CFI transgene from an AAV2 expression vector is not considered to rise to the level of a surprising or unexpected result. 
As a fifth matter, Kaleko et al disclosed that attenuating complement activation by up-regulating or normalizing the functions of regulators is a therapeutic means of treating an ocular disorder (“introduce into cells (e.g., eye cells)”) comprising the administration of a nucleic acid expressing DAF, MCP, CRI, CFI or CFH [0119, 194], whereby the nucleic acid molecules may be encoded in a viral vector such as an AAV vector [0268]. Kaleko et al disclose that the complement pathway is etiologically involved in age-related macular degeneration (AMD) [0182]. Furthermore, Seddon et al taught that the potential of agents that prevent C3 activation or enhance CFI or CFH activity to reduce the risk or progression of [AMD] disease (pg 1370, col. 1; emphasis added). Thus, those of ordinary skill in the art, knowing the role CFI plays in the metabolism of C3, more specifically inactivating C3, and thereby reducing the formation of the membrane attacking complex, previously recognized the scientific and technical concepts that enhancing the activity of CFI would be therapeutic for the treatment of ocular disorders such as AMD with a reasonable expectation of success. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) Obviousness does not require absolute predictability, however, at least some degree of predictability is required. 
As a sixth matter, evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) See MPEP §2143.02. In the instant case, the asserted surprising therapeutic efficacy of CFI polypeptides to treat ocular disorders such as AMD, as argued by Applicant and declared by Dr. Holder (¶14) is contradicted by Lachmann (U.S. Patent 9,066,941; published June 30, 2015; PG-Publication published April 12, 2012; priority to March 13, 2009) who claimed a method of treating AMD via administering a therapeutically effective amount of CFI (claim 1), whereby the CFI is administered to the patient intraocularly (claim 8), whereby the therapeutically effective amount of the CFI polypeptide may be as little as 0.001mg/eye or as much as 1mg/eye (claim 8). Kaleko et al disclosed that drusen formation and associated RPE pathology were suggested to contribute to inflammatory response that activates the complement cascade [0018]. Lachmann disclosed whereby the extent of drusen in the AMD disease condition is reduced or the rate of drusen formation is reduced by the CFI treatment (col. 6, lines 8-15).
Thus, those of ordinary skill in the art previously recognized, by at least 6 years before the effective filing date of the instantly claimed invention, the scientific and technical concepts that enhancing the activity of CFI would be therapeutic for the treatment of ocular disorders such as AMD with a reasonable expectation of success. Thus, the ability to achieve successful treatment of AMD via the use of CFI is not considered to rise to the level of a surprising or unexpected result.

The Holder Declaration under 37 CFR 1.132 filed on April 8, 2020 has been considered.
Dr. Holder declares the construction of an rAAV2/2 expression vector comprising a nucleic acid encoding the full-length CFI protein operably linked to a CAG promoter, a WPRE element, and a bGH polyA element (Figure 1, ¶6). Said rAAV expression vector was administered to the mouse eye via subretinal injection of 2x10^7, 4x10^7 or 2x10^8 vector genomes four weeks before the induction of the laser-induced choroidal neovascularization, which is a model of wet age-related macular degeneration (¶7), whereby the treated eyes showed a statistically significant reduction in the lesion area as compared to untreated control (¶8). Dr. Holder declares that the results achieved were highly unexpected and surprising (¶16).
Applicant’s argument(s) has been fully considered, but is not persuasive. 
Dr. Holder provides no functional evidence of expressing Complement Factor I fragments in an amount sufficient to treat and/or prevent the lesions. Thus, the asserted surprising and unexpected results are not commensurate in scope to the instant claims. 
Data shown in Figures 2-3, and Dr. Holder’s statement, evidences that prior administration of the rAAV vectors did not prevent the complement-mediated ocular disease, as encompassed by the instant claims. Thus, the asserted surprising and unexpected results are not commensurate in scope to the instant claims.
The experimental results were achieved via subretinal injection of the rAAV expression vector. Thus, the asserted surprising and unexpected results are not commensurate in scope to the instant claims, reasonably encompassing systemic and/or intravenous injection.
	 
Dr. Holder declares that none of the cited references in the prior Office Action provides a reasonable expectation that the claimed AAV vector encoding CFI would be capable of treating AMD n subjects without any underlying defects or mutations in the CFI gene (¶14).


Applicant argues that Humphries et al do not suggest using an inhibitor of the alternative complement pathway, such as CFI. 
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Kaleko et al disclosed that complement factor H (CFH) is a cofactor of complement factor I (CFI), which cleaves C3b ([0006], Table 1), and that attenuating complement activation by up-regulating or normalizing the functions of regulators is a therapeutic means of treating an ocular disorder, whereby the complement pathway is etiologically involved in age-related macular degeneration (AMD) [0182], comprising the administration of a nucleic acid expressing DAF, MCP, CRI, CFI or CFH [0119, 194], whereby the nucleic acid molecules may be encoded in a viral vector such as an AAV vector [0268]. 

Applicant argues that Humphries et al teach methods for the treatment of degenerative retinal conditions by activating the classical complement system, which is contrary to the instantly claimed invention. CFH is not an activator of the complement system. The principal function of CFH is to inhibit the alternative pathway of the complement system: (i) CFH is a cofactor for the CPI-mediated cleavage of C3b; and (ii) CFH increases the rate of dissociation of the C3bBb complex (C3 convertase) and the C3bBb3b (CS convertase) and therefore reduces activity of the alternative complement pathway. In other words, CFH appears to have been incorrectly included in the list of alternatives to complement protein Clq.
Applicant’s argument(s) has been fully considered, but is not persuasive. Humphries et al disclosed that the art previously recognized that deregulated complement activity, including CFH, contributes significantly to the molecular pathology of AMD [0011], and thus increasing the level of the complement protein, e.g. CFH [0020], thereby restoring the deregulated complement activity would be beneficial, e.g. to promote clearance of apoptotic cells present in the degenerating retina and prevent inflammation being induced [0042]. 
	 
Applicant argues that although Humphries et al refers to CFH in the long list of possible complement proteins, this appears to be based on an incorrect characterization of CFH. 


 Applicant argues that Kaleko et al. is directed to analogues of CFB. [0119], which merely describes examples of molecules that would dampen inflammation, including CRl, C4BP, clusterin, S protein, HRF, CRRY, CFI, CFH, CD55, CD46, CD59 and FHL-1. Kaleko et al. does not suggest that these molecules are relevant to inhibiting the alternative complement pathway. Kaleko paragraph [0121] teaches that in some embodiments, the invention of Kaleko et al. is directed to inhibitors of CFI, which is contrary to the present invention.
Applicant’s argument(s) has been fully considered, but is not persuasive. That Kaleko should also contemplate the use of inhibitors of CFB, CFD, or CFI in [0121] does not take away from the prior positive disclosure of enhancing CFI or CFH expression [0119]. Rather, such is but a different embodiment of their disclosure. [0119] clearly discloses the administration of CFH or CFI as embodiments of the invention so as to enhance expression and thus dampen inflammation in the eye. Activation of the positive feedback loop in the alternative pathway, e.g. per the production of C3b, can cause inflammation, if not controlled [0191], and thus the invention of Kaleko et al is directed to preventing the runaway activation of the alternative pathway and significant inflammation [0191], e.g. by up-regulating or normalizing the function of natural regulators, e.g. CFH [0194], which is recognized to be a co-factor for CFI (Table 1), or by enhancing expression of CFI via delivery of additional copies of nucleic acid molecules encoding the protein [0119], which is recognized to degrade C3b (Table 1). 

Applicant argues that there is no suggestion in Kaleko et al. of an AAV vector encoding CFI.
Applicant’s argument(s) has been fully considered, but is not persuasive. Kaleko et disclosed CFI expression is enhanced via delivery of additional copies of nucleic acid molecules encoding the protein [0119], and that viral vectors, including AAV vectors, are recognized gene-delivery vehicles [0256, 268].
	 
Applicant argues that the conclusions of Seddon et al. are entirely speculative in nature and merely refer to the use of "agents". There is no suggestion of gene therapy, or AAV vector encoding CFI.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Seddon et al is considered relevant prior art for having taught that the ordinary artisans previously recognized the scientific and technical concept that there was mounting evidence that CFI mutant alleles implicates a role of the alternative pathway activity in the etiology of AMD, and for having suggested that the use of agents that prevent C3 activation or enhance CFI or CFH activity to reduce the risk or progression of [AMD] disease (emphasis added).
Humphries et al disclosed the use of AAV vector encoding CFH to treat AMD.


Applicant argues that Ding et al. only mentions CFI in the context that CFH is a cofactor for CFI. There is no suggestion in Ding et al. of an AAV vector encoding CFI.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Ding et al is considered relevant prior art for having successfully demonstrated the ability of exogenous Complement Factor H expressed from a heterologous nucleic acid expression vector to prevent AMD in a mammal (Title; pg 30, Materials and Methods).
Seddon et al suggested that the use of agents that prevent C3 activation or enhance CFI or CFH activity to reduce the risk or progression of [AMD] disease.
Humphries et al disclosed the use of AAV vector encoding CFH to treat AMD.
Kaleko et al disclosed the administration of nucleic acids encoding CFH or CFI to treat AMD, whereby the expression vector to deliver said nucleic acids may be the art-recognized AAV vectors. 

Citation of Relevant Prior Art
4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kawa et al (J. Immunol. Res: 12 pages, Article ID 483960, September 4, 2014) is considered relevant prior art for having reviewed the complement system in the pathogenesis of age-related macular degeneration (Title), whereby both CFH and CFI are recognized to function in the inhibition of C3b production, thereby decreasing the production of the cytolytic membrane attack complex (MAC) capable of generating perforations in the cell membrane and cell lysis (Figure 1; pg 2, col. 2), and whereby the ordinary artisans previously recognized that RPE cells naturally express CFH and CFI (pg 3, col. 1, “CFI labeling was highest in the inner retina”; col. 2, “RPE cells that are stimulated to proliferate in culture….express…CFH and CFI, at the mRNA and protein levels”). 

Brun et al (Mol. Therapy 7(6): 782-789, 2006) is considered relevant prior art for having taught expression plasmids comprising a constitutively active promoter (SV40 promoter), a WPRE element, and a polyadenylation signal operatively linked to the artisan’s transgene of interest, thereby expressing the artisan’s polypeptide of interest in neural host cells (pg 783, col. 1, Results). Thus, those of ordinary skill in the art previously recognized the scientific and technical design concepts of operatively linking the artisan’s transgene of interest to the instantly recited combination of cis-acting regulatory elements in the artisan’s expression vector.

Tan et al (Human Mol. Genetics 18(12): 2099-2114, 2009) is considered relevant prior art for having taught AAV2 expression vectors comprising the artisan’s therapeutic transgene of interest, wherein said AAV2 vector particles comprise an AAV2 genome and an AAV2 capsid serotype (AAV2/2) or an AAV2 genome and an AAV8 capsid serotype (AAV2/8), wherein both 

Gordon et al (J. Neurosci. Methods 45:191-197, 1992) taught 20 years before the effective filing date of the instantly claimed invention that CFI expression is detected in non-liver cells, to wit, neural astrocytes. 

Anderson et al (Progress Retinal and Eye Res. 29: 95-112, 2010) taught that natural CFI expression, along with other alternative pathway proteins, is detected in the RPE and chorioidal tissues, as well as in nearly all other cells/tissues examined, e.g. RPE-choroid, neural retina, lung, and kidney (pg 101, Section 2.4; Figure 4B). 

Van deVen et al (Nature Genetics 45(7): 813-817, 2013; of record) taught the successful expression of human Complement Factor I from mRNA introduced into evolutionarily distant zebrafish cells (pg 815). 
Thus, prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art recognized that Complement Factor I is naturally expressed in many anatomically different cells and tissues other than the liver, including retinal cells, and thus would have a reasonable expectation of success that expressing a transgene encoding said Complement Factor I would yield functionally active Complement Factor I in the artisan’s host cell, including retinal cells such as RPE cells. 

Conclusion
5. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633